DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed January 28, 2021. 
Claims 24, 26, 28, 30, 34-35, 37, 43-49 and 50 have been amended. 
Claims 25, 27, 29, 31-33, 36, 38-42 and 51-53 have been cancelled. 
Claims 24, 26, 28, 30, 34, 35, 37, 43-49 and 50 are now pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 24, 26, 28, 30, 34, 35, 37, 43-49 and 50 (renumbered 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 24, directed to an apparatus operating as a path computation client (PCC), independent Claim 34, directed to an apparatus operating as a path computation element (PCE) that receive information having similar functional limitations to the information sent by a PCC to a PCE in claim 24, and independent Claim 47, directed to an apparatus operating as a path computation client (PCC) that 
The prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitations wherein the PCEP message comprises a type-length-value (TLV) field, and wherein the TLV field comprises at least one of the following bits indicating the characteristic: S bit indicating that the LSPs are shared risk link group (SRLG) disjoint, L bit indicating that the LSPs are link disjoint, or N bit indicating that the LSPs are node disjoint; and a transmitter coupled to the processor and configured to transmit, the PCEP message to a path computation element (PCE) for path computation.
Claims 26, 28 and 30, dependent from Claim 24, Claims 35, 37, 43-45 and 46, dependent from Claim 34, and Claims 48-50, dependent from Claim 47, are also allowed.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Zhao et al, U.S. Patent Publication No. 7668113 B2 and Esale et al, U.S. Patent Application Publication No. 9590845 B1 teach link protection attributes included in a TLV.
Bhattacharya U.S. Patent Publication No. 8897140 B1 teaches bit in TLV indicating that LS router is capable of congestion repair of primary path. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471                                                                                                                                                                                             

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471